Citation Nr: 0215752	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to December 1941, and from March 1945 to May 1945.  

This matter arises from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In May 2001, the Board remanded the case to the RO for 
additional action and adjudication.  That was accomplished, 
and the case was returned to the Board in October 2002 for 
further appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

On her VA Form 9 completed in July 2002, the appellant 
requested a personal hearing at the local regional office 
before a traveling member of the Board.  The current record 
does not reflect that the appellant was scheduled for a 
personal hearing at the RO or withdrew her request for a 
hearing prior to when the RO returned the case to the Board.  
An appellant may request a hearing before the Board at a VA 
field facility when submitting a substantive appeal or at any 
time thereafter so long as the request is made within 90 days 
following notification of certification and transfer of the 
appellate record to the Board.  See 38 C.F.R. §§ 20.703, 
20.1304 (2001).  The appellant's request falls within these 
parameters.  Therefore, the appellant must be afforded a 
personal hearing to ensure that she has been accorded due 
process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the appellant.  
She should be informed of her right to a 
personal hearing before a traveling 
member of the Board, of the likely time 
frame for scheduling such a hearing, and 
of her right to forego such a hearing if 
she so desires.  

2.  If the appellant still desires a 
personal hearing before a traveling 
member of the Board, such a hearing 
should be scheduled as expeditiously as 
possible.  

After the personal hearing has been held, or alternatively if 
the appellant no longer desires a personal hearing, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is only to ensure 
that the appellant has been accorded due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


